EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, “the rotation axis” in line 8 is replaced with --a rotation axis--.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art very clearly discloses a gun with a gun frame supporting a barrel and a slide translatable longitudinally in relation to the barrel and at least a hammer, rotatably mounted with respect to the gun frame so as to move at least a firing pin of said gun towards the barrel (US 10,648,755; Fig. 1).   The prior art does not disclose or render obvious the combination including: wherein a centreline plane  crosses said gun between opposite gun flanks and said gun  being characterized in that the rotation axis of said hammer (10) lies in the centreline plane or is substantially parallel to said plane.
The applicant clearly defines the centerline plane as a plane dividing the thickness of gun 1 in two nearly mirror- symmetrical halves (clearly seen in Fig. 3) which is what the claim is limited to. The prior art hammers have a rotation axis that is perpendicular to the centerline plane as claimed by the applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641